Platt,J,
delivered the opinion of the Court. According to'the rules for the construction of such special powers as are conferred by this statute, 1 am of opinion, that without a subsequent audit, or sanction of the freeholders and inhabitants of the districts at a regular meeting, liquidating the precise amount to be raised, the trustees of the school district were not authorized to issue their warrant to collect the money expended by them in building the new school house. The freeholders and inhabitants, at their meeting, had no right to delegate to the trustees any discretionary power¿ as to the aggregate amount of the tax to be collected. They are required to “ make a rate bill, or tax bill,’5 &c. “ to' raise the sum voted for,’’ which implies a vote for a definite sum. The judgment must, therefore, be reversed.
Judgment reversed.